2015 IL App (2d) 141070
                                  No. 2-14-1070
                           Opinion filed August 13, 2015
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE VILLAGE OF WESTMONT,                     ) Appeal from the Circuit Court
                                             ) of Du Page County.
       Plaintiff-Appellant,                  )
                                             )
v.                                           ) No. 14-MR-520
                                             )
THE ILLINOIS MUNICIPAL RETIREMENT )
FUND; THE ILLINOIS MUNICIPAL                 )
RETIREMENT BOARD OF TRUSTEES; and )
NATALIE COPPER, JOHN                         )
PIECHOCINSKI, WILLIAM STAFFORD,              )
GWEN HENRY, JEFFREY STULIR,                  )
SHARON THOMPSON, SUE STANISH,                )
and TOM KUEHNE, in Their Official            )
Capacities as Members of the Illinois        )
Municipal Retirement Fund Board of Trustees, ) Honorable
                                             ) Bonnie M. Wheaton,
       Defendants-Appellees.                 ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
       Presiding Justice Schostok and Justice Birkett concurred in the judgment and opinion.

                                              OPINION

¶1     In 2013, it came to the attention of the staff (Staff) of defendant the Illinois Municipal

Retirement Fund (IMRF) that plaintiff, the Village of Westmont, had not enrolled in the IMRF

its part-time firefighters who worked 1000-plus hours per year, and it did not otherwise provide

them with a local pension fund. Due to this coverage gap, the Staff reclassified Westmont’s

“part-time, 1000-plus” firefighters from “IMRF Authorized Agent Manual Group IV
2015 IL App (2d) 141070


Firefighters” (said firefighters being excluded from IMRF participation, because, under the

IMRF’s reading, their employing municipalities do provide firefighters with a local pension

fund) to “IMRF Authorized Agent Manual Group VI Firefighters” (said firefighters being

required to participate in the IMRF, because, under the IMRF’s reading, their employing

municipalities do not provide firefighters with a local pension fund). The IMRF created each of

these “Group” classifications in its IMRF Authorized Agent Manual (IMRF manual or, simply,

manual), which sets forth the IMRF’s administrative rules and explains and carries out pertinent

dictates of the Illinois Pension Code (40 ILCS 5/1-101 et seq. (West 2014)).

¶2        Westmont appealed the Staff’s reclassification to defendant the IMRF Board of Trustees

(Board). It argued that, under a plain reading of the manual, its part-time, 1000-plus firefighters

fit into Group IV and that, in any case, the Staff was estopped from reclassifying its part-time,

1000-plus firefighters. The Board affirmed the Staff’s reclassification. It stated that the Group

IV classification conflicted with the Pension Code’s requirement that a municipality such as

Westmont, which has not employed at least one full-time firefighter, and therefore has not

provided a local pension fund for its firefighters (40 ILCS 5/4-101, 4-103 (West 2014)), must

enroll its part-time, 1000-plus firefighters in the IMRF (40 ILCS 5/7-109, 7-137(a), (e) (West

2014)).     Westmont appealed to the circuit court.      The circuit court affirmed the Board.

Westmont now appeals to this court, and, because we agree that allowing Westmont’s fire

department to remain in Group IV would conflict with the Pension Code, we affirm the Board

and the circuit court.

¶3                                     I. BACKGROUND

¶4        In 1938, Westmont formed a village fire department, using an all-volunteer force. In

1961, Westmont joined the IMRF.          At that time, Westmont did not have any full-time



                                               - 2-
2015 IL App (2d) 141070


firefighters, and, because it was not required, it had not formed a local pension fund under article

IV of the Pension Code. 40 ILCS 5/4-101 et seq. (West 2014). Article IV of the Pension Code

requires that a municipality with between 5,000 and 500,000 in population and with full-time

paid firefighters must create its own local pension fund (as opposed to article VII of the Pension

Code, which covers the IMRF pension fund). 40 ILCS 5/4-101, 4-103(1) (West 2014).

¶5     The IMRF initially classified Westmont’s fire department as a Group IV department.

According to the IMRF manual, Group IV departments are those employed by particular

municipalities:

                  “These governmental units were under 5,000 in population at the time they came

       under Social Security by entering into an agreement with the State Social Security Unit,

       and they had not established a fire pension fund by referendum at the time. They now

       have a population of 5,000 or more, and/or have formed a fire pension fund.

                  No firefighters (volunteers, part-time, etc.) in these governmental units are

       covered by IMRF even though they do not participate in [the local] pension fund.”

       (Emphasis added.)

Thus, a municipality’s fire department fits into Group IV if the municipality crosses the 5,000

population threshold and/or it has formed a local pension fund (under article IV, as opposed to

participating in the IMRF under article VII). Westmont’s department fit into Group IV solely

because Westmont crossed the 5,000 population threshold. Again, Westmont had not formed a

local pension fund under article IV, because it was exempted from doing so when it did not have

a single full-time paid firefighter on the force.

¶6     By the early 1990s, Westmont no longer had any volunteer firefighters on staff. Rather,

its force consisted solely of part-time, paid employees; it included firefighters who worked 1000



                                                    - 3-
2015 IL App (2d) 141070


or more hours per year (i.e., averaging over 20 hours per week if one assumes two weeks of

vacation time), but no firefighter carried full-time status (which, depending on differing

representations in the record, is either 36 or 39 hours per week). Westmont was unsure whether

it was required to participate in the IMRF on behalf of its part-time, 1000-plus firefighters.

¶7     On the one hand, Westmont knew that the IMRF had given its fire department a Group

IV classification and that Group IV departments were not required to participate in the IMRF.

On the other hand, Westmont recognized that, collectively, sections 7-137(a) and 7-137(e) of the

Pension Code require all municipal employees who work 1000 or more hours per year to

participate in the IMRF:

               “(a) The persons described in this paragraph (a) shall be included within and be

       subject to this Article and eligible to benefits from this fund, beginning upon the dates

       hereinafter specified:

                       1. Except as to the employees specifically excluded under the provisions

               of this Article, all persons who are employees of any municipality (or

               instrumentality thereof) or participating instrumentality on the effective date of

               participation of the municipality or participating instrumentality beginning upon

               such effective date.

                                               ***

               (e) Any participating municipality or participating instrumentality, other than a

       school district or special education joint agreement created under Section 10-22.31 of the

       School Code, may, by a resolution or ordinance duly adopted by its governing body, elect

       to exclude from participation and eligibility for benefits all persons who are employed

       after the effective date of such resolution or ordinance and who occupy an office or are



                                                - 4-
2015 IL App (2d) 141070


        employed in a position normally requiring performance of duty for less than 1000 hours

        per year ***.” (Emphases added.) 40 ILCS 5/7-137(a), (e) (West 2014).

In other words, while subsection (a) states that all employees of participating municipalities must

participate in the IMRF, subsection (e) allows those municipalities to exclude from IMRF

participation employees working less than 1000 hours per year. There is no such exclusion for

employees working 1000-plus hours per year.

¶8      Westmont was also aware that section 7-109(2)(b) of the Pension Code set forth an

exclusion to the general rule that the part-time, 1000-plus employees must be enrolled in the

IMRF; that is, if the employing municipality is “required by law” to establish a local pension

fund, by virtue of having at least one full-time firefighter, for example (40 ILCS 5/4-101, 4-103

(West 2014)), then, the municipality need not participate in the IMRF on behalf of its

firefighters. 40 ILCS 5/7-109(2)(b) (West 2014). Here, of course, the section 2-109(2)(b)

exception did not apply, as Westmont did not have at least one full-time firefighter and did not

set up a local pension fund. Thus, while the manual excluded Westmont’s fire department from

IMRF participation, through the Group IV classification, the Pension Code required Westmont’s

employees who worked 1,000-plus hours per year to participate, through sections 7-137, 7-

109(2)(b), 4-101, and 4-103.

¶9      As a result of this discrepancy, in 1992 Westmont’s (then assistant) village manager,

Ronald Searl, telephoned an IMRF field representative, Tecya Anderson, to determine whether

Westmont was required to participate in the IMRF on behalf of its part-time, 1000-plus

firefighters.   Searl believed that he could trust Anderson’s information, because the IMRF

manual states that “IMRF Field Representatives are available to assist you and your members.

Seven field representatives across the state are available to answer questions one-on-one, speak



                                               - 5-
2015 IL App (2d) 141070


to groups about IMRF benefits and law, provide assistance with reporting errors, and much

more.” Anderson assured Searl that Westmont’s part-time, 1000-plus firefighters were excluded

from IMRF participation, due to its department’s correct Group IV classification.            Searl

requested written confirmation of this fact, and Anderson stated that the manual’s description of

a Group IV department provided all the written confirmation Westmont would need. Anderson

further told Searl that the Group IV classification could not change. As a result of Anderson’s

oral representations, Westmont did not enroll its part-time, 1000-plus firefighters in the IMRF.

Westmont relied on Anderson’s representations in structuring its fire department, which

continues to be comprised solely of part-time, 1000-plus firefighters, none of whom participate

in the IMRF.

¶ 10   In 2013, Westmont became involved in an unrelated proceeding concerning the status of

full-time administrators, not firefighters, within the fire department. Near the conclusion of that

proceeding, apparently due to the scrutiny placed on Westmont’s fire department, the IMRF’s

general counsel became aware that Westmont’s part-time, 1000-plus firefighters were not

covered by any pension plan, either a local fund or the IMRF. Westmont contended that it had

not formed a local pension fund because sections 4-101 and 4-103 of the Pension Code required

such a fund to be created only if the municipality had a population of between 5,000 and 500,000

(which it did) and had at least one full-time paid firefighter (which it did not). 40 ILCS 5/4-101,

4-103 (West 2014). Likewise, by virtue of its department’s Group IV status, Westmont did not

participate in the IMRF. In the IMRF’s view, this coverage gap seemed particularly glaring

because its manual specifies that Group III departments (i.e., those in municipalities with

populations of less than 5000 and that do not have local pension funds) must enroll their part-

time, 1000-plus firefighters in the IMRF.       Hence, if small municipalities with Group III



                                               - 6-
2015 IL App (2d) 141070


departments, with fewer than 5,000 residents, are expected to pay for IMRF coverage for their

part-time, 1000-plus firefighters when they do not provide local funds, there would be no reason

to exempt larger municipalities with Group IV departments, such as Westmont, from providing

IMRF coverage for their part-time, 1000-plus firefighters when they do not provide local funds.

¶ 11   Between March and August 2013, due to this gap in coverage, the IMRF Staff

unilaterally amended the IMRF manual to create a new group, Group VI. Group VI covered

municipalities, like Westmont, that have populations of 5000 or more but do not have their own

local pension funds because they do not employ at least one full-time firefighter and therefore

are not required to have their own funds. These municipalities must enroll their part-time, 1000-

plus firefighters in the IMRF.

¶ 12   The Staff sent Westmont at least two letters explaining the reclassification. One of these

letters, dated March 18, 2013, stated that Westmont’s fire department did not fit into the

manual’s Group IV classification, because Westmont did not both cross the 5000 population

threshold and provide its firefighters with a local pension fund. (Again, in actuality, the manual

states that a Group IV department’s municipality has crossed the 5000 population threshold

and/or provides its firefighters with a local pension fund.) The second letter, dated August 28,

2013, did not mention the manual and instead explained that the Pension Code required

Westmont to enroll its part-time, 1000-plus firefighters in the IMRF.

¶ 13   In October 2013, Westmont appealed the IMRF Staff’s reclassification to the Board.

Westmont was not happy with the reclassification, because it would incur “high” corresponding

costs for the covered firefighters’ IMRF participation and it had not budgeted or planned for

those costs. It estimated that the costs would be in the multimillion-dollar range. Westmont

presented Searl’s affidavit, in which he attested, as set forth above, that, as early as 1992, he



                                               - 7-
2015 IL App (2d) 141070


asked Anderson whether Westmont’s part-time, 1000-plus firefighters needed to participate in

the IMRF, particularly because they remained uncovered by a local pension fund. Anderson

informed him that, as a Group IV department, Westmont’s firefighters could not participate in

the IMRF. Anderson further informed him that the groups set forth in the manual could not

change, and he relied on this representation in structuring the fire department.

¶ 14    At the hearing, in its opening remarks, Westmont explained, without later submitting

supporting evidence, that it was not that it wished for its part-time, 1000-plus firefighters to go

without pensions; rather, it urged, most of its force consisted of firefighters from neighboring

municipalities who had likely secured pensions through those municipalities. After the opening

remarks, Searl testified consistently with his affidavit. The Board did not challenge Searl’s

recollection of his 1992 conversation with Anderson. Instead, it asked Searl why he did not

obtain written confirmation of Anderson’s answer, preferably from an attorney. Searl answered

that he had requested written confirmation but that Anderson told him that the IMRF manual was

sufficient.   Westmont’s closing argument largely concerned estoppel and its reliance on

Anderson’s 1992 oral assurances.         The Board denied Westmont’s appeal.           The Board

acknowledged without discussion that Group IV included fire departments from municipalities

that had crossed the 5000 population threshold and/or had formed local pension funds for their

firefighters. It stated, however, that allowing Westmont’s department to remain in Group IV

conflicted with the Pension Code’s requirement that a municipality such as Westmont, which

does not employ at least one full-time firefighter, and therefore has not provided a local pension

fund for its firefighters (40 ILCS 5/4-101, 4-103 (West 2014)), must enroll its part-time, 1000-

plus firefighters in the IMRF (40 ILCS 5/7-109, 7-137(a), (e) (West 2014)). The circuit court

affirmed, and this appeal followed.



                                                - 8-
2015 IL App (2d) 141070


¶ 15                                  II. ANALYSIS

¶ 16    On appeal, Westmont argues that: (1) its fire department fits into the IMRF manual’s

Group IV classification and therefore it is not required to enroll its part-time, 1000-plus

firefighters in the IMRF; (2) the IMRF is estopped from removing the department from Group

IV status, because, in 1992, when presented with this exact question, Anderson orally assured

Searl that the department would remain in Group IV and that Westmont did not have to enroll its

part-time, 1000-plus firefighters in the IMRF; and (3) allowing the department to remain in

Group IV and Westmont to abstain from enrolling its part-time, 1000-plus firefighters in the

IMRF, even though it has not established its own local pension fund, does not violate the Pension

Code. For the reasons that follow, we agree that Westmont’s fire department fits into the IMRF

manual’s description of Group IV. However, allowing the department to remain in Group IV

violates the Pension Code, and, because the doctrine of estoppel cannot be invoked where the

status quo violates statutory requirements, we must reject Westmont’s estoppel argument.

¶ 17    Both Westmont’s argument concerning how to read the IMRF manual and its argument

concerning statutory compliance involve questions of construction and deference to the Board.

The same rules of construction apply to administrative rules and regulations as are applied to

statutes.   Hetzer v. State Police Merit Board, 49 Ill. App. 3d 1045, 1047 (1977).         When

construing a statute, the primary objective is to give effect to the intent of the legislature.

Chicago Teachers Union, Local No. 1 v. Board of Education of the City of Chicago, 2012 IL
112566, ¶ 15. The language of the statute is the best indicator of legislative intent, and the

language should be given its plain and ordinary meaning whenever possible. Roselle Police

Pension Board v. Village of Roselle, 232 Ill. 2d 546, 552 (2009). Each word, clause, and

sentence should be given effect so as not to be rendered superfluous. Chicago Teachers Union,



                                              - 9-
2015 IL App (2d) 141070


2012 IL 112566, ¶ 15. Generally, we afford substantial deference to an agency’s construction.

Chamberlain v. Civil Service Comm’n, 2014 IL App (2d) 121251, ¶ 24. However, where an

agency drastically departs from its own prior practice, an argument may be made that the

reliability of the agency’s construction has been compromised such that it should be entitled to

less deference. See, e.g., Business & Professional People for the Public Interest v. Illinois

Commerce Comm’n, 136 Ill. 2d 192, 228 (1989) (heightened degree of appellate scrutiny is

appropriate where there is a drastic departure from past Commission practice); cf. Peoples Gas,

Light & Coke Co. v. Illinois Commerce Comm’n, 175 Ill. App. 3d 39, 51 (1988) (stating, in the

context of a Commission case, that an agency is not bound by its prior handling of similar, or

even the same, issues). Moreover, where the language of the statute is completely clear and

unambiguous, a court may interpret the statute de novo, without resort to other aids of

construction and without deference to the agency’s decision. Boaden v. Department of Law

Enforcement, 171 Ill. 2d 230, 239 (1996) (declining to defer to the agency’s interpretation where

the statute was not ambiguous). Additionally, we keep in mind that, “[w]hen an appeal is taken

to the appellate court following entry of judgment by the circuit court on administrative review,

it is the decision of the administrative agency, not the judgment of the circuit court, which is

under consideration.” Provena Covenant Medical Center v. Department of Revenue, 236 Ill. 2d
368, 386 (2010).

¶ 18                                  A. IMRF Manual

¶ 19   Westmont first argues that a plain reading of the IMRF manual establishes that its fire

department belongs in Group IV and that it therefore is not required to enroll its firefighters in

the IMRF. Westmont appears to draw upon the explanation in the IMRF Staff’s March 18, 2013,

letter as to why its department does not belong in Group IV. Again, that explanation stated that,



                                              - 10-
2015 IL App (2d) 141070


unlike Westmont’s department, Group IV departments are in municipalities that have crossed the

5000 population threshold and are required by law to have formed local pension funds. For the

reasons that follow, we agree that, in March 2013, IMRF Staff did not provide Westmont with

the correct explanation of why Westmont’s part-time, 1000-plus firefighters must participate in

the IMRF and that, indeed, the IMRF manual’s description of Group IV departments includes

those such as Westmont’s.

¶ 20   Here, we find the plain language of the manual to be clear and unambiguous. Therefore,

even if deference to the IMRF’s interpretation in the (rather unofficial) March 2013 letter were

warranted, we would not be swayed. Again, the manual defines Group IV fire departments as

those in municipalities that “now have a population of 5,000 or more, and/or have formed a fire

pension fund.” (Emphasis added.) Reading the manual as the IMRF Staff set forth in the letter,

i.e., that participation in the IMRF is not required for firefighters in municipalities that “now

have a population of 5,000 or more and have formed a fire pension fund,” renders the word “or”

superfluous. It is incorrect to ignore the word “or.” See, e.g., Chicago Teachers Union, 2012 IL
112566, ¶ 15.

¶ 21   “As used in its ordinary sense, the word ‘or’ marks an alternative indicating the various

members of the sentence which it connects are to be taken separately.” People v. Frieberg, 147
Ill. 2d 326, 349 (1992). As such, the IMRF manual defines Group IV fire departments as those

in municipalities that fit any one of the following patterns: (1) have crossed the 5000 population

threshold but have not formed a local pension fund; (2) have not crossed the 5000 population

threshold but have formed a local pension fund; or (3) have both crossed the 5000 population

threshold and formed a local pension fund. Westmont fits into the first pattern. Thus, a plain

reading of the IMRF manual establishes that Westmont’s department fits in Group IV.



                                              - 11-
2015 IL App (2d) 141070


¶ 22   However, we now must consider whether this reading conflicts with the Pension Code

and, if it does not, whether the IMRF is estopped from reclassifying the department as a Group

VI department.

¶ 23                          B. Estoppel and Statutory Compliance

¶ 24   Westmont next argues that the IMRF Staff was estopped from removing its fire

department’s Group IV status. Westmont contends that, in 1992, it expressly asked Anderson

whether it was required to enroll in the IMRF its part-time, 1000-plus firefighters when it did not

have a local pension fund. Anderson answered in the negative, and Westmont structured its fire

force accordingly. Indeed, an agency’s custom and practice in setting its rules may prohibit it

from changing them. See Holland v. Quinn, 67 Ill. App. 3d 571, 574 (1978). For example, in

American Oil Co. v. Mahin, 49 Ill. 2d 199, 204-06 (1971), the supreme court held that the

Department of Revenue could not revise its own rule, where that rule had been consistently and

uniformly applied for a substantial period of time and was consistent with the governing statute.

¶ 25   However, estoppel does not apply where the agency regulation upon which the plaintiff

relies conflicts with a statute. Vestrup v. Du Page County Election Comm’n, 335 Ill. App. 3d
156, 166-67 (2002) (refusing to apply the doctrine of estoppel where it would prevent the

enforcement of law). An agency’s mistaken interpretation of a statute cannot preclude a court

from enforcing that statute. Id. Westmont concedes this principle. As such, first, we must

decide whether allowing Westmont’s fire department to remain in Group IV under the IMRF

manual conflicts with the Pension Code’s requirement that part-time, 1000-plus firefighters be

enrolled in the IMRF when the employing municipality does not provide a local pension fund. If

we find that it does, we need not consider Westmont’s estoppel argument any further.




                                               - 12-
2015 IL App (2d) 141070


¶ 26   In its reply brief, Westmont implicitly concedes several points: (1) per statute, part-time,

1000-plus firefighters must participate in the IMRF (40 ILCS 5/7-137(a)(1), (e) (West 2014)); (2)

section 7-109(2)(b) of the Pension Code specifically excludes firefighters in a “municipality in

which a [local] pension fund is required by law to be established for *** firemen” (emphasis

added) (40 ILCS 5/7-109(2)(b) (West 2014)); and (3) Westmont is not “required by law” to

establish a local pension fund, because it does not employ at least one full-time firefighter (40

ILCS 5/4-101, 4-103(1) (West 2014)), and, therefore, it does not fall under the section 7-

109(2)(b) exclusion. 1




       1
           In its opening brief, Westmont argued that section 7-109(2)(b) did exclude its part-time,

1000-plus firefighters from participation in the IMRF. 40 ILCS 5/7-109(2)(b) (West 2014).

Again, section 7-109(2)(b) excludes firefighters when the municipality is “required by law” to

form a local pension fund. Id. However, section 4-103 plainly states that a municipality such as

Westmont, which is between 5000 and 500,000 in population, is required to form a local pension

fund if it employs at least one full-time firefighter. 40 ILCS 5/4-103(1) (West 2014). Westmont

does not. Therefore, it is not required by law to form a local pension fund, and its part-time,

1000-plus firefighters are not excluded under section 7-109(2)(b) from participation in the

IMRF. Westmont’s citation to Holmes v. Illinois Municipal Retirement Fund, 185 Ill. App. 3d
282, 284 (1989), is off-point.      That case concerned an individual policeman’s eligibility for

participation in the IMRF where his employing municipality had rejected him from its local

pension fund, whereas the instant case involves the coverage of an entire class of firefighters

(part-time, 1000-plus) and a determination of whether those firefighters belong in a local pension

fund or the IMRF.


                                                - 13-
2015 IL App (2d) 141070


¶ 27   Westmont argues that, even though its part-time, 1000-plus firefighters do not fall under

the statutory exception, under section 7-109(2)(b), to IMRF participation, they do fall under the

regulatory exception, under the IMRF manual. We reject this argument.

¶ 28   We will not make this issue more difficult than it is. Section 7-137(a)(1) clearly states

that those falling under the umbrella of IMRF participation can be excluded only as expressly

provided by statute: “The persons described in this paragraph (a) shall be included within and be

subject to this Article and eligible to benefits from this fund *** (1) [e]xcept as to the employees

specifically excluded under [article VII] ***.” (Emphases added.) 40 ILCS 5/7-137(a)(1) (West

2014). Even if a fair question could be raised as to the Board’s authority to exclude certain

groups from the legislature’s mandate, and we do not believe one could, here the statute

expressly states that any exclusion must be set forth by statute (“except as to the employees

specifically excluded under [article VII]”). As such, all exclusions to IMRF participation must

be set forth in the statute. The statute does not allow for the manual to provide an independent

“second” exclusion. Thus, the statute does not allow for the manual to exclude Westmont’s part-

time, 1000-plus firefighters.

¶ 29   In sum, Westmont’s entire appeal seems to come down to whether the IMRF can, perhaps

unintentionally, create and be bound by a nonstatutory exclusion to the statutory requirement that

a municipality must enroll its part-time, 1000-plus firefighters in the IMRF when the

municipality has not created a local pension fund. Because the IMRF cannot, the manual’s

Group IV exclusion, as applied to Westmont, cannot have the force of law. Westmont cannot

rely on the doctrine of estoppel to continue to receive an exemption that conflicts with the

statute, and, therefore, we will not consider further Westmont’s estoppel argument.




                                               - 14-
2015 IL App (2d) 141070


¶ 30     We do empathize to some degree with Westmont, in that, as early as 1992, it sought oral

assurances from the IMRF that, as a municipality with a Group IV fire department, it would not

have to enroll its part-time, 1000-plus firefighters in the IMRF and that, because it did not

employ at least one full-time firefighter, it would not have to provide its firefighters with a local

pension fund. As the IMRF conceded at oral argument, the manual contained an unfortunate

mistake. Still, it seems to us that a more apt characterization of the 1992 conversation is that, as

a result, the IMRF erroneously and temporarily allowed Westmont’s coverage gap to go

unnoticed. At this point, even if the IMRF supported Westmont’s position under the manual, this

court would still interpret the statute to require Westmont to provide IMRF coverage for its part-

time, 1000-plus firefighters. Westmont argued at the hearing before the Board that, most likely,

its part-time firefighters had already secured pensions from different employing municipalities

and were only picking up extra hours with Westmont. However, in a sense, the legislature has

already hedged against Westmont’s stated “most likely” scenario―i.e., that part-time employees

would have secured pensions through employment elsewhere―by creating the 1000-hour cut-

off. Westmont cannot be exempted from the statute’s requirements.

¶ 31                                  III. CONCLUSION

¶ 32     For the aforementioned reasons, we affirm the judgments of the Board and the circuit

court.

¶ 33     Affirmed.




                                                - 15-